                                           Case 5:17-cv-06591-BLF Document 93 Filed 07/15/19 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     YAN MEI ZHENG-LAWSON, et al.,                      Case No. 17-cv-06591-BLF
                                   7                    Plaintiffs,
                                                                                            ORDER STRIKING DEFENDANTS’
                                   8             v.                                         MOTION TO EXCLUDE IN PART
                                                                                            EXPERT REPORTS OF STEFAN
                                   9     TOYOTA MOTOR CORPORATION, et al.,                  BOEDEKER AND DAVID MCLELLAN
                                  10                    Defendants.                         [Re: ECF 91]
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On June 12, 2019, Defendants filed opposition to Plaintiffs’ motion for class certification,
                                  14   a related administrative motion to seal, and a motion to exclude in part the expert reports of
                                  15   Plaintiffs’ experts Stefan Boedeker and David McLellan. The Court STRIKES Defendants’
                                  16   motion to exclude (ECF 91), as it violates Civil Local Rule 7-3(a), which provides that all
                                  17   evidentiary objections to a motion must be contained within the opposition brief or memorandum.
                                  18          Defendants may file an amended opposition brief which includes evidentiary objections to
                                  19   Plaintiffs’ experts. The amended brief shall be filed on or before July 22, 2019, and shall comply
                                  20   with the Civil Local Rules and this Court’s Standing Order Re Civil Cases. As set forth in the
                                  21   Standing Order, all written text, including footnotes and quotations, shall be no less than 12-point
                                  22   font and shall be double spaced. Moreover, all citations to legal authorities shall be in the body of
                                  23   the brief, not in footnotes, and excessive footnotes will be disregarded.
                                  24          The briefing schedule set by stipulation and order (ECF 82) remains in effect.
                                  25          IT IS SO ORDERED.
                                  26   Dated: July 15, 2019                             ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                  28
